    Case 16-50095          Doc 340        Filed 04/16/19 Entered 04/16/19 14:09:06                    Desc Main
                                           Document     Page 1 of 3



SO ORDERED.

SIGNED this 16 day of April, 2019.




                                                             James P. Smith
                                                   Chief United States Bankruptcy Judge



                                    UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF GEORGIA
                                             MACON DIVISION
           IN RE:

           JOSEPH SIDNEY DUMAS,                                           Case No. 16-50095

                 Debtor.                                                  Chapter 7
           ________________________________/

        ORDER AUTHORIZING COMPROMISE AND SETTLEMENT AGREEMENT
                   PURSUANT TO BANKRUPTCY RULE 7041

           Before the Court is the Motion Pursuant to Bankruptcy Rule 7041 to Approve Settlement

(Dkt. 336) (the “Motion”) filed by the Debtor. In the Motion, the Debtor and NCP Miami, LLC

seek an order approving that certain Settlement Agreement (the “Settlement Agreement”)1, a

proposed copy of which is attached on Exhibit A of the Motion and incorporated herein by this

express reference. After proper notice and opportunity for a hearing, the Court has (i) reviewed the

Motion and all pleadings and documents filed in connection with the Motion, including the

Settlement Agreement and (ii) considered the entire record in the Bankruptcy Case and the related

Adversary Proceeding. There being no objections to the Motion by the April 11, 2019 deadline, the


1
    Capitalized terms not defined herein shall have the meanings set forth in the Settlement Agreement.

                                                                1
 Case 16-50095        Doc 340     Filed 04/16/19 Entered 04/16/19 14:09:06             Desc Main
                                   Document     Page 2 of 3


Chapter 7 Trustee having consnented to the proposed compromise (Dkt. 339), and it appearing to

the Court that the proposed Settlement Agreement is fair and reasonable and in the best interests of

Debtor’s estate, creditors, and all parties-in-interest, and for good cause shown,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, pursuant to 11 U.S.C. §§

105 and Bankruptcy Rule 7041, as follows:

       1.      The Motion is GRANTED. The form of the Settlement Agreement is APPROVED

and its terms are hereby incorporated as substantive provisions of this Order and as an order of this

Court, and are binding on all of the parties thereto.

       2.      Debtor is authorized to execute and deliver the Settlement Agreement and to

implement and fully perform thereunder and hereunder.

       3.      Until such time as all undertakings and obligations of the parties under the

Settlement Agreement are fully performed and complete, this Court shall have and retain

jurisdiction to the maximum extent legally permissible to hear and determine any dispute between

or among the parties arising out of or related to the Settlement Agreement; to construe and to take

any other action to enforce the Settlement Agreement; and to issue such orders as may be

necessary for the implementation, execution, performance, and consummation of the Settlement

Agreement, and all matters referred to herein.

                                         END OF ORDER


Order Prepared By:


/s/ David L. Bury, Jr.
David L. Bury, Jr.
Georgia Bar No. 133066
Stone & Baxter, LLP
Suite 800, Fickling & Co. Building
577 Mulberry Street
Macon, Georgia 31201
                                                        2
 Case 16-50095              Doc 340         Filed 04/16/19 Entered 04/16/19 14:09:06                             Desc Main
                                             Document     Page 3 of 3


(478) 750-9898; (478) 750-9899 (fax)
Counsel for the Debtor




 G:\CLIENTS\Dumas,J. Sidney\Ch. 7 Bankruptcy\AP- Rialto\Mediation\Final Documents for Upload\Order Authorizing NCP Compromise (for
upload 04.1.19).docx




                                                                     3
